COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                  NO. 02-11-00290-CV


IN THE INTEREST OF A.J., A
CHILD

                                         ----------

              FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                         ----------

                             MEMORANDUM OPINION1
                                         ----------

         Appellant J.J.2 attempts to appeal an interlocutory order for the monitored

return of a child to a parent along with other pretrial rulings associated with that

order.       The trial court’s July 25, 2011 “Order for Monitored Return of Child to

Parent” appointed M.J., the mother, as temporary possessory conservator with

care, custody, and control of the child, A.J. The order also provided that M.J. and

A.J. must not have contact with appellant, who is A.J.’s father. The order did not

purport to finally dispose of the suit; instead, it extended a dismissal date for the suit

         1
         See Tex. R. App. P. 47.4.
         2
      The names of the parties have been replaced with their initials. See Tex.
Fam. Code Ann. § 109.002(d) (West 2008).



                                             1
until January 21, 2012.3 Appellant filed notice of appeal, contending that the trial

court had violated his constitutional and due process rights.

      On August 26, 2011, we notified appellant of our concern that we lack

jurisdiction over this appeal because it does not appear to arise from a final

judgment or an appealable interlocutory order, and we informed him that the appeal

may be dismissed unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal. We received a response, but

it does not show grounds for continuing the appeal; the response confirms that

appellant is appealing pretrial rulings. Accordingly, we dismiss the appeal for want

of jurisdiction. See Tex. Fam. Code Ann. § 105.001(e) (West 2008); Tex. Civ. Prac.

& Rem. Code Ann. § 51.014(a) (West 2008) (listing types of appealable

interlocutory orders); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)

(stating that generally an appeal may be taken only from a final judgment and that a

judgment is final and appealable if it disposes of all parties and all issues); In re

J.W.L., 291 S.W.3d 79, 83 (Tex. App.—Fort Worth 2009, orig. proceeding [mand.

denied]) (reiterating that temporary orders in family law cases are not appealable);

see also Tex. R. App. P. 42.3(a), 43.2(f).


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: October 13, 2011


      3
       See id. § 263.403 (West 2008).




                                             2